ORDER

PER CURIAM.
Defendant appeals the trial court’s denial of his Rule 24.035 motion without an eviden-tiary hearing claiming that his attorney failed to inform him of the consequences of waiving a pre-sentence investigation report. Pursuant to a plea agreement, defendant pled guilty to two counts of child abuse, in violation of section 568.060.3, RSMo 1994, and was sentenced to two consecutive seven-year prison terms.
The findings and conclusions of the motion court are based on findings of fact that are not clearly erroneous. No error of law appears. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).